COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NOS. 2-08-066-CV
2-08-067-CV
2-08-068-CV
2-08-069-CV
 
 
IN RE ELIGAH DARNELL, JR.                                                    RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petitions for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petitions for writ of mandamus are denied.
 
PER CURIAM
 
 
PANEL A: 
DAUPHINOT, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
February 28, 2008




    [1]See
Tex. R. App. P. 47.4.